 

Exhibit 10.1

AGREEMENT AND OMNIBUS AMENDMENT

 

This AGREEMENT AND OMNIBUS AMENDMENT ("Agreement") dated as of
May 16, 2013 ("Effective Date"), is among Alta Mesa Holdings, LP, a Texas
limited partnership (“Borrower”), Orion Operating Company, LP, a Texas limited
partnership (“Orion”), Alta Mesa Resources, LP, a Texas limited partnership
(“AMR LP”), Petro Acquisitions Holdings, LP, a Texas limited partnership (“PAH
LP”), Petro Operating Company Holdings, Inc., a Florida corporation (“POCH”),
and Galveston Bay Resources Holdings, LP, a Texas limited partnership (together
with AMR LP, PAH LP, and POCH, each an “Affiliate Guarantor” and, collectively,
the “Affiliate Guarantors”), and  the other affiliates of the Borrower party
hereto (together with Orion and the Affiliate Guarantors, each a “Guarantor”
and, collectively, the "Guarantors"), the Lenders (as defined below), and Wells
Fargo Bank, N.A., as administrative agent for such Lenders (in such capacity,
the "Administrative Agent") and as issuing lender (in such capacity, the
"Issuing Lender").

 

RECITALS

 

A.

            Reference is made to (i) that certain Sixth Amended and Restated
Credit Agreement dated as of May 13, 2010, among the Borrower, the lenders party
thereto from time to time (the "Lenders"), the Administrative Agent, and the
Issuing Lender, as amended by that certain Amendment No. 1 dated as of September
2, 2010, that certain Agreement and Amendment No. 2 dated as of December 6,
2010, that certain Agreement and Amendment No. 3 dated as of May 23, 2011, that
certain Agreement and Amendment No. 4 dated as of November 7, 2011, and that
certain Agreement and Amendment No. 5 dated as of May 15, 2012, each among the
Borrower, the Guarantors, the Lenders, the Administrative Agent and the Issuing
Lender (as so amended, the "Credit Agreement"), (ii) that certain Second Amended
and Restated Guaranty Agreement dated as of May 13, 2010, among the Guarantors
and the Administrative Agent (as heretofore supplemented, the “General
Guaranty”), (iii) that certain Second Amended and Restated Limited Guaranty
Agreement dated as of May 13, 2010, between Orion and the Administrative Agent
(the “Limited Guaranty”), and (iv) that certain Second Amended and Restated
Affiliate Guaranty Agreement dated as of May 13, 2010, among the Affiliate
Guarantors and the Administrative Agent (the “Affiliate Guaranty”).

 

B.        The parties hereto wish to, subject to the terms and conditions of
this Agreement, (i) redetermine and increase the Borrowing Base (as defined in
the Credit Agreement) and (ii) make certain other amendments to the Credit
Agreement and the Guaranties as provided herein.

 

            NOW THEREFORE, in consideration of the benefits to be derived by the
parties hereto and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

(a)

Defined Terms; Other Provisions.  As used in this Agreement, each of the terms
defined in the opening paragraph and the Recitals above shall have the meanings
assigned to such terms therein.  Each term defined in the Credit Agreement and
used herein without definition shall have the meaning assigned to such term in
the Credit Agreement, unless expressly provided to the contrary.  Each term
defined in a Guaranty, as amended hereby, but not in the Credit Agreement and
used herein without definition shall have the meaning assigned to such term in
such Guaranty, as amended hereby, unless expressly provided to the contrary. 
Article, Section, Schedule, and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Agreement, unless otherwise
specified.  The words "hereof", "herein", and "hereunder" and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  The term "including" means
"including, without limitation,".  Paragraph headings have been inserted in this



1

 

--------------------------------------------------------------------------------

 

 

Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Agreement and shall not be used
in the interpretation of any provision of this Agreement.

(b)

Agreement – Borrowing Base.  Subject to the terms of this Agreement, as of the
Effective Date, the Borrowing Base shall be increased by $16,325,000 resulting
in a new Borrowing Base equal to $330,000,000.  Such Borrowing Base shall remain
in effect at such level until the Borrowing Base is redetermined in accordance
with Section 2.02 of the Credit Agreement, as amended hereby.  The Borrower and
the Lenders hereby acknowledge and agree that the redetermination of the
Borrowing Base set forth in this Section 2 is the scheduled semi-annual
redetermination of the Borrowing Base scheduled for spring,  2013, under Section
2.02 of the Credit Agreement.  Each Lender's Pro Rata Share of the redetemined
Borrowing Base, after giving effect to the increase in the Borrowing Base set
forth in this Section 2, is set forth in Annex I attached hereto.

(c)

Amendments to Credit Agreement. 

(a)

Section 1.01 (Certain Defined Terms) of the Credit Agreement is hereby amended
by adding the following sentence to the end of the definition of “Obligations”
found therein:

“…Notwithstanding anything herein to the contrary,  no Excluded Swap Obligation
shall constitute an Obligation.”

(b)

Section 1.01  (Certain Defined Terms) of the Credit Agreement is hereby further
amended by adding the following defined terms thereto in alphabetical order:

“‘Commodity Exchange Act’ means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).”

“‘Excluded Swap Obligation’  means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act by virtue of such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guaranty of such Guarantor or the grant of such Lien becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap (as defined by the
Commodity Exchange Act), such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to swaps (as defined by the Commodity
Exchange Act) for which such Guaranty or Lien is or becomes illegal.”

“‘Loan Party’” means the Borrower and each Guarantor.”

“‘Qualified ECP Guarantor’ means, in respect of any Swap Obligation, (a) each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant Lien becomes effective with respect to such
Swap Obligation or (b) a Loan Party for which another Person who constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder can cause such Loan Party to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”



2

 

--------------------------------------------------------------------------------

 

 

“‘Swap Obligation’ means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.”

(i)

Amendment to General Guaranty and Limited Guaranty.  The General Guaranty and
the Limited Guaranty are hereby amended by adding the following Section 20
thereto:    

“Section 20.  Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 20 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 20, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  The obligations of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until the payment in full of all
Guaranteed Obligations and all other amounts payable under the Loan Documents,
the termination of all Letter of Credit Obligations, and the termination of all
the Commitments.  Each Qualified ECP Guarantor intends that this Section 20
constitute, and this Section 20 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”

(ii)

Amendment to Affiliate Guaranty.  The Affiliate Guaranty is hereby amended by
adding the following Section 19 thereto:

“Section 19.  Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 19 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 19, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  The obligations of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until the payment in full of all
Guaranteed Obligations and all other amounts payable under the Loan Documents,
the termination of all Letter of Credit Obligations, and the termination of all
the Commitments.  Each Qualified ECP Guarantor intends that this Section 19
constitute, and this Section 19 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”

(iii)

Representations and Warranties.  Each of the Guarantors and the Borrower hereby
represents and warrants that: (a) after giving effect to this Agreement, the
representations and warranties contained in the Credit Agreement, as amended
hereby, the representations and warranties contained in the Guaranties, as
amended hereby, and the representations and warranties contained in the other
Loan Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
that already is qualified or modified by materiality in the text thereof) on and
as of the Effective Date as if made on and as of such date except to the extent
that any such representation or warranty expressly relates solely to an earlier
date, in which case such representation or warranty is true and correct in all
material respects (except that such



3

 

--------------------------------------------------------------------------------

 

 

materiality qualifier shall not be applicable to any representation or warranty
that already is qualified or modified by materiality in the text thereof) as of
such earlier date; (b) no Default has occurred which is continuing; (c) the
execution, delivery and performance of this Agreement are within the corporate,
limited liability company, or partnership power and authority of such Person and
have been duly authorized by appropriate corporate and governing action and
proceedings; (d) this Agreement constitutes the legal, valid, and binding
obligation of such Person enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; (e) there are no governmental or other third party consents, licenses
and approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement; and (f) the Liens under the
Security Instruments are valid and subsisting and secure Borrower’s and the
Guarantors' obligations under the Loan Documents.

(iv)

Conditions to Effectiveness.    This Agreement shall become effective on the
Effective Date and enforceable against the parties hereto upon the occurrence of
the following conditions precedent:

(a)

The Administrative Agent shall have received multiple original counterparts, as
requested by the Administrative Agent, of this Agreement duly and validly
executed and delivered by duly authorized officers of the Borrower, the
Guarantors and all the Lenders;

(a)

The representations and warranties in this Agreement made by the Guarantors and
the Borrower shall be true and correct in all material respects; and

The Borrower shall have paid, and hereby agrees to pay all reasonable fees and
expenses of the Administrative Agent's outside legal counsel and other
consultants pursuant to all invoices presented for payment on or prior to the
Effective Date.    

(v)

Acknowledgments and Agreements. 

(a)

Within 30 days following the Effective Date (or such longer period as the
Administrative Agent may determine in its sole discretion), the Administrative
Agent shall have received (i) such title information as the Administrative Agent
may reasonably require setting forth the status of title to at least 80% of the
present value of the Proven Reserves of the Borrower and its Restricted
Subsidiaries, as determined by the Administrative Agent in its sole discretion,
and (ii) new Mortgages or supplements and, as applicable, amendments of existing
Mortgages which collectively (A) encumber at least 85% of all of the Borrower's
and its Restricted Subsidiaries' Proven Reserves and Oil and Gas Properties, and
(B) exclude the Excluded Swap Obligations from the obligations secured thereby,
 and all attached exhibits and schedules, duly executed by all the parties
thereto, in form and substance satisfactory to the Administrative Agent.

(b)

The Borrower and each Guarantor acknowledges that on the date hereof all
outstanding Obligations (as that term is amended hereby) are payable in
accordance with their terms and the Borrower and each Guarantor hereby waives
any defense, offset, counterclaim or recoupment with respect thereto.

(b)

The Administrative Agent and the Lenders hereby expressly reserve all of their
rights, remedies, and claims under the Loan Documents.  Nothing in this
Agreement shall constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Loan Documents, (ii) any of the agreements,
terms or conditions contained in any of the Loan Documents, (iii) any rights or
remedies of the Administrative Agent or any Lender with respect to the Loan
Documents, or (iv) the



4

 

--------------------------------------------------------------------------------

 

 

rights of the Administrative Agent or any Lender to collect the full amounts
owing to them under the Loan Documents.

(c)

Each of the parties hereto hereby adopt, ratify, and confirm the Credit
Agreement, as amended hereby, and acknowledges and agrees that the Credit
Agreement, as amended hereby, is and remains in full force and effect, and the
Borrower and the Guarantors acknowledge and agree that their respective
liabilities and obligations under the Credit Agreement, as amended hereby, and
the Guaranties,  as amended hereby, are not impaired in any respect by this
Agreement.

(d)

From and after the Effective Date, all references to the Credit Agreement and
the Loan Documents shall mean such Credit Agreement and such Loan Documents as
amended by this Agreement.

(e)

This Agreement is a Loan Document for the purposes of the provisions of the
other Loan Documents.  Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement, as
amended hereby.

The Lenders hereby consent to, and authorizes the Administrative Agent to enter
into and deliver, any and all amendments to the Security Instruments (including
the Mortgages) that the Administrative Agent may reasonably deem necessary or
prudent in order to exclude any and all “Excluded Swap Obligation” as defined in
Section 3(b) above, from the obligations secured by the Liens granted
thereunder.  By accepting the benefit of the Liens granted pursuant to the
Security Instruments on Property acquired by the Borrower or any Guarantor after
the date hereof, each Secured Party not party hereto hereby agrees to the terms
of this paragraph (f).

(vi)

Reaffirmation of the Guaranty.  Each Guarantor hereby ratifies, confirms,
acknowledges and agrees that its obligations under its respective Guaranty, as
amended hereby, are in full force and effect and that such Guarantor continues
to unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, of all
of the Guaranteed Obligations (as defined in the Guaranties, as amended hereby),
as such Guaranteed Obligations may have been amended by this Agreement, and its
execution and delivery of this Agreement does not indicate or establish an
approval or consent requirement by such Guarantor under its respective Guaranty,
as amended hereby, in connection with the execution and delivery of amendments,
consents or waivers to the Credit Agreement, the Notes or any of the other Loan
Documents.

(vii)

Counterparts.  This Agreement may be signed in any number of counterparts, each
of which shall be an original and all of which, taken together, constitute a
single instrument.  This Agreement may be executed by facsimile signature or
other similar electronic means and all such signatures shall be effective as
originals.

(viii)

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Credit Agreement.

(ix)

Invalidity.  In the event that any one or more of the provisions contained in
this Agreement shall for any reason be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement.

(x)

Governing Law.  This Agreement shall be deemed to be a contract made under and
shall be governed by and construed in accordance with the laws of the State of
Texas.



5

 

--------------------------------------------------------------------------------

 

 

(xi)

Entire Agreement. This Agreement, the Credit Agreement, as amended by this
Agreement, the guaranties, as amended by this agreement, the Notes, and the
other Loan Documents constitute the entire understanding among the parties
hereto with respect to the subject matter hereof and supersede any prior
agreements, written or oral, with respect thereto.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[SIGNATURES BEGIN ON NEXT PAGE]

 





6

 

--------------------------------------------------------------------------------

 

 



 

            EXECUTED effective as of the date first above written.

 

Borrower:ALTA MESA HOLDINGS, LP

       By: Alta Mesa Holdings GP, LLC, its general partner

 

 

By: /s/ Michael
McCabe_________________________________________________________________________

            Michael McCabe

            Chief Financial Officer

 

GUARANTORS:ALABAMA ENERGY RESOURCES LLC

ALTA MESA EAGLE, LLC

AM IDAHO LLC

AMH ENERGY NEW MEXICO, LLC

 

 

Each By: /s/ Michael McCabe

                        Michael A. McCabe

                        Chief Financial Officer and Secretary

 

ALTA MESA ENERGY LLC

ALTA MESA FINANCE SERVICES CORP.

ALTA MESA HOLDINGS GP, LLC

Alta Mesa GP, LLC

ARI Development, LLC

Alta mesa acquisition sub, llc

BRAYTON MANAGEMENT GP II, LLC

Cairn energy usa, llc

louisiana onshore properties llc

Petro Operating Company Holdings, Inc.

the meridian production, llc

the meridian resource, llc

the meridian resource & exploration llc

tmr drilling, llc

virginia oil and gas, llc



 

Each by: /s/ Michael McCabe

Michael A. McCabe

Chief Financial Officer

 





7

 

--------------------------------------------------------------------------------

 

 



            Alta Mesa Resources, LP



By:             Alta Mesa Resources GP, LLC,

            its sole general partner

 

 

By: /s/ Michael McCabe

Michael A. McCabe,

                                    Chief Financial Officer

 

ALTA MESA SERVICES, LP

Aransas Resources, LP

Buckeye Production Company, LP

Galveston Bay Resources, LP

Louisiana exploration &

acquisitions, LP

navasota resources, ltd., llp

Nueces Resources, LP

Oklahoma Energy Acquisitions, LP

ORION OPERATING COMPANY, LP

Petro Acquisitions, LP

Petro Operating Company, LP

Texas Energy Acquisitions, LP

 

Each by:  Alta Mesa GP, LLC, its sole general partner

 

 

By: /s/ Michael McCabe

                        Michael A. McCabe

                        Chief Financial Officer

 

BRAYTON rESOURCES, LP

By: Brayton Management GP, LLC, its general partner

 

 

By: /s/ Michael McCabe

            Michael A. McCabe

            Chief Financial Officer

 

BRAYTON rESOURCES II, L.P.

By: Brayton Management GP II, LLC, its general partner

 

 

By: /s/ Michael McCabe

            Michael A. McCabe

            Chief Financial Officer

 





8

 

--------------------------------------------------------------------------------

 

 

Galveston Bay Resources Holdings, LP

By:Galveston Bay Resources Holdings GP, LLC

its sole general partner

 

 

By: /s/ Michael McCabe

Michael A. McCabe,

Chief Financial Officer

 

Petro Acquisitions Holdings, LP

By:Petro Acquisitions Holdings GP, LLC,

its sole general partner

 

 

By: /s/ Michael McCabe

Michael A. McCabe,

Chief Financial Officer

 





9

 

--------------------------------------------------------------------------------

 

 



ADMINISTRATIVE AGENT/

ISSUING LENDER/

LENDER:                                                            /s/ Wells
Fargo bank, N.A.

 

LENDER:                                                            /s/ Union
Bank, N.A

LENDER:                                                            /s/ Toronto
Dominion (New York) LLC

LENDER:                                                            /s/ ING
Capital LLC

LENDER:                                                            /s/ Citibank,
N.A.

LENDER:                                                            /s/ Capital
One, NATIONAL ASSOCIATION

LENDER:                                                            /s/ BOKF, NA
d/b/a Bank of Texas

LENDER:                                                            /s/ Amegy
Bank National Association

LENDER:                                                            /s/ Texas
Capital Bank, N.A.

 

 



10

 

--------------------------------------------------------------------------------